Citation Nr: 1423421	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  10-24 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for clay shoveler's fracture (cervical spine disability) prior to February 6, 2013. 

2.  Entitlement to a rating in excess of 20 percent for clay shoveler's fracture from February 6, 2013. 

3.  Entitlement to an initial rating in excess of 10 percent for cubital tunnel syndrome of the left upper extremity.

4.  Entitlement to an initial rating in excess of 30 percent for cubital tunnel syndrome of the right upper extremity.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The record, contained in a rebuilt claims file, shows that the Veteran served on active duty from July 1983 to October 1994 and November 1994 to October 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board remanded the case in December 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions by providing a VA examination and issuing a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In an interim February 2013 rating decision, the RO recharacterized the Veteran's service-connected cervical spine disability, previously diagnosed as torticollis and rated by analogy under Diagnostic Code 8099-8211, as "clay shoveler's fracture" based on the results of a February 2013 VA examination and increased the evaluation to 20 percent under Diagnostic Code 5235 from February 6, 2013.  The rating decision also granted service connection for cubital tunnel syndrome of the upper extremities.  A 30 percent initial rating was assigned for the upper left extremity, and a 10 percent initial was assigned for the right upper extremity.  The Board finds these ratings assigned by the RO are also in appellate status as they stem from the appeal for an increased rating for the Veteran's cervical spine disability.  

Additional evidence has been received and the Veteran's representative has waived preliminary RO review of such evidence. 

In a January 2013 evaluation report, a chiropractor diagnosed the Veteran with a thoracic spine disability and opined it was related to his active duty service.  The issue of service connection for a thoracic spine disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issues of entitlement to higher ratings for cubital tunnel syndrome of the left and right upper extremities are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Prior to January 31, 2013, the Veteran's cervical spine was capable of forward flexion to at least 40 degrees even upon consideration of painful motion; his combined range of motion was at least 305 degrees.  There was no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; no incapacitating episodes having a total duration of at least 2 weeks during the prior 12 months, and no associated objective neurologic abnormalities.

2.  From January 31, 2013, the Veteran's cervical spine has had forward flexion to at least 25 degrees even upon consideration of painful motion, his combined range of motion was at least 220 degrees; there was no ankylosis of the cervical spine or incapacitating episodes having a total duration of at least 4 weeks during the prior 12 months.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for clay shoveler's fracture were not met prior to January 31, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5235 (2013).

2.  From January 31, 2013, the criteria for a 20 percent rating, but no higher, for clay shoveler's fracture have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5003, 5235 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations that set forth the necessary criteria for the benefits currently sought.  In an April 2008 letter, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his service-connected cervical spine disability, then diagnosed as torticollis.  Moreover, in the letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a claim for an increased rating, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).
The April 2008 letter complied with these notice requirements.
  
In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency in the course of his appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations with respect to the claims on appeal. The Veteran's service treatment records (STRs) are associated with the claims file.  All available pertinent records, in-service, private and VA, have been obtained.  The Veteran was afforded a VA medical examination focused upon the claim on appeal in October 2008 and February 2013.  38 C.F.R. § 3.159(c)(4).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to adjudicate the increased rating claim, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein. 

Analysis

The Veteran seeks an increased disability rating for his service-connected cervical spine disability.  

The RO has rated the Veteran's service-connected cervical spine disability disability under the provisions of Diagnostic Codes 8099-8211, 5235, and 8516 during the period on appeal.  Prior to February 6, 2013, the date of a VA neck examination, a 10 percent rating was assigned pursuant to Diagnostic Code 8099-8211.  During the examination, the examiner determined that the Veteran had been misdiagnosed, and the RO recharacterized the Veteran's cervical spine disability.  From February 6, 2013, a 20 percent rating has been assigned pursuant to Diagnostic Code 5235; a 30 percent rating has been assigned pursuant to Diagnostic Code 8516 for cubital tunnel syndrome of the left upper extremity; and a 10 percent rating has been assigned pursuant to Diagnostic Code 8516 for cubital tunnel syndrome of the right upper extremity.

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board will consider whether a higher evaluation is warranted for the service-connected cubital tunnel syndrome at any stage since the effective date of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  Here, the RO has already staged the ratings for the Veteran's cervical spine disability; the following analysis is therefore undertaken with consideration of the possibility of further staged ratings. 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows: a 10 percent rating is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than 2 weeks warrants a 10 percent evaluation.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks warrants a 20 percent evaluation.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

Regarding the initial rating of the Veteran's service-connected cubital tunnel syndrome, mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  38 C.F.R. § 4.124a, Diagnostic Code 8516.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran underwent a VA neck examination in October 2008.  He reported experiencing constant severe pain, rated as 10 out of 10, in the neck and shoulder area, stiffness and numbness.  He had no loss of bladder control or loss of bowel control.  He did report trouble sleeping on his affected side and difficulty driving.  

The examiner found the Veteran's posture and gait to be within normal limits.  There was no evidence of muscle spasm.  There was no evidence of tenderness.  There was no ankylosis of the cervical spine.  His cervical spine displayed full range of motion (ROM).  Forward flexion was to 45 degrees; extension was to 45 degrees; right lateral flexion was to 45 degrees; left lateral flexion was to 45 degrees; right rotation was to 80 degrees; left rotation was to 80 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was also symmetry of spinal motion with normal curves of the spine.  There were no signs of IDS with chronic and permanent nerve root involvement.  Neurological examination of the upper and lower extremities showed motor function and sensory function were within normal limits.  An X-ray of the cervical spine showed degenerative arthritis.  The examiner found the Veteran did not have torticollis of the neck and diagnosed him with cervical spondylosis.  The examiner noted the subjective factor was pain, and the objective factor was arthritis.  The examiner found that the effect of the condition on the Veteran's daily activity was "minimal."

The accompanying X-ray report indicates there was a normal curvature and appropriate alignment of the cervical spine.  There was minimal diffuse spondylosis of various segments.  There was no compression injury, subluxation or foraminal compromise.  

VA treatment records indicate that the Veteran complained of chronic neck pain that starts in his back and radiates to his shoulders in December 2008.  It was noted that the Veteran had no history of paresthesia or loss of power.  He was referred to a chiropractor.  

A January 2009 VA chiropractor consultation note indicates the Veteran reported a constant pain level of 5 out of 10.  The pain was described as dull and tight, but sharp after activity.  A December 2008 MRI showed mild degenerative disc disease without significant canal stenosis or neural foraminal narrowing.  No abnormalities were detected during a sensory evaluation of the upper extremities, a head tilt test and a scapula test.  His gait and station were normal.   Upon ROM testing, forward flexion was to 40 degrees with pain that was described as "tight."  Extension was to 45 degrees with no objective pain.  Left lateral flexion was to 40 degrees with "dull" pain.  Right lateral flexion was to 40 degrees with "dull" pain.  Left rotation was to 70 degrees with "dull" pain.  Right rotation was to 70 degrees with "dull" pain.  A foraminal compression was negative.  A cervical distraction test decreased the pain.  A maximum foraminal compression test resulted in localized muscular pain on opposite side.  A shoulder depression caused left and right local pain.  A Bakody's Sign test showed no change.  Rusts and Soto Hall tests were negative.  Muscle strength tests of his neck, shoulders, elbows, triceps, wrists and fingers were normal.  Tenderness and muscle spasms were found on palpation on portions of the cervical and thoracic spine.  

A January 2010 primary care note indicates the Veteran reported his neck was doing fine.  A nurse's note indicates he reported experiencing no pain and no problems with his functional ability.  Neck pain and muscle spasms were noted as active problems in March 2010. 

In a June 2010 statement, the Veteran argued the October 2008 VA examination was inadequate because the examiner did not have access to his claims file and conducted a rapid examination.  The Veteran also asserted the examiner incorrectly reported that his cervical spine disability was not incapacitating.  The Veteran said his pain was often so severe that he was unable to do anything but lay down.  He also asserted he was in severe pain during the range of motion testing and did not have full ROM. 

The Veteran submitted a January 2013 private evaluation report with an RO review waiver to the Board in April 2013. 

The chiropractor diagnosed the Veteran with moderate active spasm of cervical and thoracic musculature, decreased ROM of the cervical spine, and disc herniation with moderate stenosis causing radicular symptoms.  The chiropractor said a January 2013 MRI revealed moderate degenerative disc disease with posterior spur formation, loss of cervical lordosis and traumatic right curvature of upper thoracic spine with moderate discogenic and facet arthrosis.  The Veteran reported difficulty sleeping and flare-ups resulting in pain levels of 10 out of 10.  

Palpation revealed active spasm in the cervical musculature as well as levator scapulae and trapezius musculature bilaterally.  Reflexs were "sluggish," rated 1+, in the bilateral upper extremities; muscle strength was rated as 3 out of 5.  The chiropractor opined that this weakness was the direct result of the bilateral stenosis revealed by the MRI.  

The chiropractor performed three ROM tests and noted the Veteran displayed pain during each.  Flexion was to 25, 30 and 30 degrees.  Extension was to 40, 40 and 40 degrees.  Right lateral flexion was to 30, 30 and 30 degrees.  Cervical left lateral flexion was to 35, 35 and 35 degrees.  Cervical right rotation was to 50, 55 and 60 degrees.  Cervical left rotation was to 40, 40 and 40 degrees.  The Board notes that each range of motion measurement was rounded to the nearest 5 degrees pursuant to Note (4) of the General Rating Formula for Diseases and Injuries of the Spine. 

The Veteran was provided another VA examination in February 2013 pursuant to the Board's remand.  The examiner diagnosed the Veteran with clay shoveler's fracture and cubital tunnel syndrome of the upper extremities.  The Veteran complained of tenderness, limitation of motion and numbness in both arms.  

Flexion was to 30 degrees with no objective evidence of painful motion.  Extension was to 45 degrees or greater with no object evidence of painful motion.  Right lateral flexion was to 30 degrees with no objective evidence of painful motion.  Left lateral flexion was to 25 degrees with no objective evidence of painful motion.  Right lateral rotation was to 80 degrees or greater with no objective evidence of painful motion.  Left lateral rotation was to 80 degrees or greater with no objective evidence of painful motion.  The examiner indicated the Veteran had stiffness, but no objective pain.  The Veteran displayed the same ROM results after 3 repetitions.  The examiner indicated additional functional loss of the cervical spine was not present. 

The Veteran did have localized tenderness or pain to palpation of the cervical spine.  He did not have guarding or muscle spasm of the cervical spine.  

The strength of the Veteran's elbow flexion, elbow extension, wrist flexion, wrist extension, finger extension and his left hand finger abduction were rated as 5 out of 5.  His right hand finger abduction strength was rated 4 out of 5, which equates with "active movement against some resistance."  A reflex exam of his biceps and brachioradialis was normal.  His triceps were rated as 1+, which translates into a "hypoactive" level.  

A sensory exam was normal.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities related to a cervical spine condition.  

The examiner found that the Veteran did not have IVDS of the cervical spine.   

The examiner noted the Veteran also had weakness of abduction of the digits on right hand consistent with cubital tunnel syndrome and a bilateral subluxing ulnar nerve with significant tenderness on the right.  A pressure test of the right ulnar nerve caused shoulder and lower back pain along with generalized arm discomfort.  There was separate point tenderness over the C7 spinous process that was consistent with clay shoveler's fracture.  

The examiner indicated a June 2012 MRI of the Veteran's cervical spine revealed multilevel spondylosis, most significantly at the C6-7 level with moderate bilateral neural foraminal narrowing.  The remainder of the cervical spine demonstrates no spinal canal stenosis or significant foraminal narrowing.  He found the spinal cord is normal in signal characteristic, caliber and course.  

The examiner did not check the appropriate box to indicate if the Veteran's cervical disability impacts his ability to work.   

The examiner noted that the Veteran did not have a diagnosis of torticollis of the neck and upper back.  He said he had neck pain and limited motion, but no torticollis.  He said the analogy previously chosen to rate the Veteran's disability, paralysis of the 11th cranial nerve, was not present.  He found the correct diagnosis was bilateral cubital tunnel syndrome related to subluxation of the ulnar nerves.  

The examiner concluded that cubital tunnel syndrome was properly rated under the peripheral nerve template.  He noted the resulting pain limited the Veteran's neck motion, but apportionment between primary neck problems and limitation from secondary pain could not be given.  He found there was "moderate incomplete paralysis" on the right, "mild incomplete paralysis" on the left.

The examiner noted that the Veteran also had tenderness over the C7 spinous process from his clay shoveler's fracture.  Such disability is related to a muscle pull from the trapezius muscle and not a fracture of the cervical spine.  He found such disability to be another cause of neck pain.  The contribution could not be apportioned.   

The Veteran reported flare-ups with activity of the upper extremities. 

In a March 2013 statement, the Veteran alleged his cervical spine disability has interfered with his business, causing him to lose endorsements.  He also indicated that he has sought treatment at an emergency room multiple times for his pain.  He said he managed his pain with hydrocodone and steroid injections.  

Clay Shoveler's Fracture

Period prior to January 31, 2013

The evidence of record indicates that the Veteran's cervical spine disability was primarily manifested by pain, stiffness and numbness prior to his January 2013 non-VA examination.   

The Board finds that a rating in excess of 10 percent for his cervical spine disability, prior to January 31, 2013, is not warranted under Diagnostic Code 5235. 

While there was evidence showing degenerative arthritis, there is no evidence of incapacitating episodes of intervertebral disc syndrome as defined by statute to warrant a higher rating under Diagnostic Code 5243.  There is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months to warrant any consideration of the Veteran's cervical spine disability under a IVDS diagnostic code analysis. 

Looking to the criteria set forth for a rating in excess of 10 percent under the General Rating Formula for Diseases and Injuries of the Spine, the evidence prior to January 31, 2013, does not persuasively show of limitation of forward flexion to 30 degrees or less, or combined range of motion of the cervical spine to 170 degrees or less.  As noted, during the October 2008 VA examination, the Veteran's cervical spine had full ROM.  The January 2009 VA chiropractor consultation note indicates forward flexion was limited to 40 degrees with "dull pain."  His combined ROM of the cervical spine was 305 degrees.  There was also no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.  

The Board recognizes the Veteran's assertion that the October 2008 examiner did not review his claims file and did not report accurate ROM measurements.  Regarding review of the claims file, the Board notes that the United States Court of Appeals for Veterans Claims (Court) in Mariano v. Principi, 17 Vet. App. 305, 311-12 (2003), held that scientific tests (range of motion measurements in that case) are not conclusions drawn by a VA examiner that would be affected by review of the claims file.  As a result, the Court concluded that the failure to review the Veteran's claims file did not undermine the objective (range of motion) findings recorded by the VA examiner; these findings were considered valid despite flaws in the record. Id.  A review of the Veteran's claims file, while desirable, was not necessary to the successful evaluation of the Veteran's claim.  The Board has also considered the Veteran's statements that his cervical spine disability was more severe than reported after the October 2008 examination, but the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise or credentials needed to render a competent opinion as to the severity of his disability.  Furthermore, while the Veteran is competent to report on what occurred during the examination, his assertion that the examiner reported inaccurate findings is not credible.  The October 2008 measurements were similar the January 2009 VA chiropractor measurements.  

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  The complaints of painful motion and stiffness are clearly accounted for in the 10 percent rating awarded in the instant decision as the Veteran's limitation of motion recorded during the October 2008 VA examination did not even meet the criteria for a compensable rating under 5235.  The examiner also found that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Furthermore, there is no indication there was any functional loss due to pain and weakness beyond that reflected on the range of motion measurements taken during the January 2009 orthopedic consultation.   As noted, a January 2010 VA nursing note indicates the Veteran reported no problems with functional ability.  

The Board has considered other provisions in the Rating Schedule pertaining to cervical spine disabilities, but there is no provision that would provide for a rating in excess of 10 percent for the Veteran's disability prior to January 31, 2013.  

Period from January 31, 2013

Based on the evidence of record, the Board finds that effective January 31, 2013, a 20 percent rating, and no higher, is warranted for the Veteran's cervical spine disability.  As noted, the Veteran underwent a non-VA examination in January 2013.  His forward flexion was limited to 25 degrees with objective pain.  Such limitation of motion warrants a 20 percent rating under Diagnostic Code 5235.

A rating in excess of 20 percent is not warranted because the evidence does not persuasively show of limitation of forward flexion to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  Furthermore, while there was evidence showing degenerative arthritis, there is no evidence of incapacitating episodes of IVDS as defined by statute to warrant a higher rating under Diagnostic Code 5243.  

There is also no showing of additional functional loss due to DeLuca factors to warrant a higher rating.  While the VA examination report reflects that cervical motion at this time was accompanied by stiffness, the motion was not reduced after repetitive testing, thereby still not demonstrating the limitation of flexion required for increased compensation.  The examiner found there was not functional loss after repetitive testing.  There is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree to warrant a rating excess of 20 percent.

The Board recognizes that the Veteran and the record refer to the impact of the service-connected disability on his functioning and employment.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case for an extraschedular evaluation commensurate with the average earning capacity impairment under 38 C.F.R. § 3.321(b)(1).  But consideration of an extraschedular rating under is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet. App. 111 (2008).  While VA treatment records and examination reports and a private evaluation note that the Veteran suffers from chronic neck pain and with episodes of flare-ups that cause increases of pain and some interference with his daily activities, including sleeping, as well as neurologic abnormalities, the scheduling criteria contemplate such degree of impairment.  The Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.

The Board has further considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the record reflects that the Veteran operates his own company.  While the Veteran has asserted that his cervical spine disability has made his work difficult, he has not claimed it has made him unemployable.  He only suggested might do so in the future.  As such, a claim for a TDIU is not raised by the evidence of record and need not be addressed at this time.


ORDER

Entitlement to a 20 percent rating, but no higher, for clay shoveler's fracture from January 31, 2013, is warranted.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits. 

Entitlement to a rating in excess of 10 percent for service-connected clay shoveler's fracture prior to January 31, 2013, is not warranted.  To this extent, the appeal is denied.


REMAND

Preliminary review of the claims file reveals an apparent error in the ratings assigned to the cubital tunnel syndrome of the left and right upper extremities.  

A reading of the discussion of these issues in the February 2013 rating decision shows that the RO assigned a 30 percent rating for the right upper extremity and a 10 percent rating for the left upper extremity.  However, the section of the rating decision where service-connected disabilities are coded refers to a 30 percent rating for the left upper extremity and a 10 percent rating for the right upper extremity.  

Moreover, it does not appear that a supplemental statement of the case has addressed the cubital tunnel syndrome issues.  

Accordingly, the case is hereby REMANDED to the Ro for the following actions:

The RO should review the February 2013 rating decision regarding the ratings assigned for the cubital tunnel syndrome disabilities of the upper extremities to correct the ratings to reflect a 30 percent rating for the right upper extremity and a 10 percent rating for the left upper extremity.  The RO should then issue an appropriate supplemental statement of the case addressing these two issues.  After affording an opportunity to respond, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


